FILED
                            NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM LOPEZ-ROMERO,                            No. 10-72464

              Petitioner,                        Agency No. A098-854-646

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 21, 2012 **


Before: FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       William Lopez-Romero, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ decision denying his motion to

reopen removal proceedings.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Lopez-Romrero’s motion to

reopen because it was untimely, see 8 C.F.R. § 1003.2(c)(2). Lopez-Romero

failed to demonstrate changed country conditions to qualify for the regulatory

exception to the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii). Finally, Lopez-Romero

did not show prima facie eligibility for the relief sought, see Ochave v. INS, 254

F.3d 859, 865 (9th Cir. 2001) (asylum is not available to victims of violence unless

they are singled out on account of a protected ground).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-72464